      Case 3:20-cv-00154 Document 26 Filed on 08/12/20 in TXSD Page 1 of 2
                                                                      United States District Court
                                                                        Southern District of Texas

                                                                           ENTERED
                                                                         August 12, 2020
                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF TEXAS                   David J. Bradley, Clerk

                              GALVESTON DIVISION

POWER MANAGEMENT                        §
CONTROLS, INC.,                         §
                                        §
             Plaintiff.                 §
                                        §
VS.                                     §     CIVIL ACTION NO. 3:20-CV-00154
                                        §
5NICKLES, INC., ET AL.,                 §
                                        §
             Defendants.                §

               ORDER ADOPTING MAGISTRATE JUDGE’S
               MEMORANDUM AND RECOMMENDATION

       On June 25, 2020, United States Magistrate Judge Andrew M. Edison filed

a memorandum and recommendation (Dkt. 21) recommending that the plaintiffs’

motion to remand (Dkt. 3) be granted.

       On July 9, 2020, the defendants filed their objections. See Dkt. 22, 23. In

accordance with 28 U.S.C. § 636(b)(1)(C), this court is required to “make a de

novo determination of those portions of the [magistrate judge’s] report or

specified proposed findings or recommendations to which objection [has been]

made.” After conducting this de novo review, the court may “accept, reject, or

modify, in whole or in part, the findings or recommendations made by the

magistrate judge.” Id.; see also FED. R. CIV. P. 72(b)(3).

       The court has carefully considered the objections; the memorandum and

recommendation; the pleadings; and the record.           The court accepts Judge
     Case 3:20-cv-00154 Document 26 Filed on 08/12/20 in TXSD Page 2 of 2




Edison’s memorandum and recommendation and adopts it as the opinion of the

court. It is therefore ordered that:

      (1)    Judge Edison’s memorandum and recommendation (Dkt. 21) is
             approved and adopted in its entirety as the holding of the court;

      (2)    The plaintiffs’ motion to remand (Dkt. 3) is granted;

      (3)    This action, originally numbered 18-CV-1164 by the Galveston
             County District Clerk, is remanded back to the 56th District Court of
             Galveston County, Texas, effective immediately; and

      (4)    A certified copy of this order will be mailed by the Clerk of this court
             to the Clerk of the 56th Judicial District Court of Galveston County,
             Texas entitling that court to proceed with the action according to the
             laws of the State of Texas.

      The court directs the district clerk to transmit the case file to the Galveston

County district court.

      Signed and entered on Galveston Island this 12th day of August, 2020.


                                       ______________________________
                                            JEFFREY VINCENT BROWN
                                         UNITED STATES DISTRICT JUDGE




                                         2
